Citation Nr: 1630885	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  14-02 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an extension of the delimiting date for education benefits under Chapter 35, Title 38, United States Code, Survivors' and Dependents' Educational Assistance (DEA) beyond August 16, 2010.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to May 1983.  The appellant is his daughter.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In June 2015, the Board remanded the issue on appeal in order to satisfy the appellant's request for a Board hearing before a Veterans Law Judge at the RO in
Chicago, Illinois.  In the remand order, the Board directed the AOJ to schedule the appellant for a Travel Board hearing (or a videoconference Board hearing in lieu of an in-person hearing if the appellant so chooses) and notify the Veteran of the date, time, and place of the scheduled hearing.  

In an attempt to comply with the Board's remand directive, the AOJ scheduled a videoconference Board hearing for September 2015; however, notice of the scheduled Board hearing was addressed and sent to the Veteran, not the appellant.  See July 2015 correspondence.  

Because the appellant did not receive notice of the Board hearing scheduled for September 2015, and she provided VA with her current mailing address on the December 2013 VA Form 9, the Board finds that there has not been compliance with the prior remand directive and must again remand the appeal in order to satisfy the hearing request.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016); see also Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing (or a videoconference Board hearing in lieu of an in-person hearing if the appellant so chooses) at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  The AOJ should notify the appellant of the date, time, and place of the hearing.  See December 2013 VA Form 9 (providing her mailing address).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




